Citation Nr: 1715817	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-04 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a sleeping disorder, an eating disorder, anxiety, nervousness, depression, cocaine abuse, and alcohol abuse, and to also include the question of whether new and material evidence has been received with respect to a claim of service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder, to include atrial flutter and chest pains.

4.  Entitlement to service connection for urinary frequency.

5.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to a non-service connected pension.

8.  Entitlement to an increased rating for left shoulder tendonitis, currently rated as 10 percent disabling.

9.  Entitlement to a total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These issues were remanded in October 2015 for further development and adjudication.
 
In a January 2017 rating decision, the RO denied service connection for ruptured vertebrae in the spine, and for a TDIU.  No notice of disagreement was received; no statement of the case was issued; and no substantive appeal (VA Form 9) was received.  Consequently, the issue of entitlement to service connection for a back disability is not before the Board.  

However, the Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

The issues of entitlement to service connection for balding, and entitlement to service connection for a skin rash were raised in a May 2011 correspondence.  They have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a psychiatric disability, diabetes, hypertension, and urinary frequency; the issue of entitlement to a higher rating for left shoulder tendonitis; entitlement to a non service connected pension; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2001, the Board denied the Veteran's service connection claim for PTSD.  

2.  Evidence received since the July 2001 decision is either cumulative or redundant of the evidence of record at the time of the July 2001 denial and, by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection.

3.  A heart disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

4.  Gastroesophageal reflux disease was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The July 2001 Board decision, which denied the Veteran's service connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the July 2001 decision is not new and material; accordingly, the claim for service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an award of service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for an award of service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In April 2008 and August 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  The Board finds that the RO satisfied its duty to notify the Veteran by way of August 2004, September 2007, and January 2008 correspondences.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his GERD or heart disability.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that GERD and a heart disability, first reported many years post service, had their  onset in service or are otherwise related thereto.

New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's service connection claim for PTSD was originally denied by the RO in June 1996.  The Veteran filed a timely notice of disagreement, and a timely substantive appeal.  The Board denied the Veteran's claim by way of a July 2001 decision.   

The basis for the Board's July 2001 denial was the fact that although the Veteran was awarded the Combat Action Medal (denoting combat service during the Vietnam War) and although he displayed psychiatric symptoms, the VA examiner who examined the Veteran in March 1996 and July 1998 found that he did not have sufficient symptoms to warrant a diagnosis of PTSD.  

Evidence received since the July 2001 decision includes additional post service treatment records.  These records reflect PTSD-like symptoms (VBMS, 12/3/01).  The Veteran himself reports that he has PTSD.  However, the records also include a July 2009 psychiatric examination in which the examiner did not diagnose the Veteran with PTSD because the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD.  The Veteran underwent another VA examination in January 2015.  Once again the examiner stated that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-V criteria.    

The Board acknowledges that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that in this case, no new and material evidence has been received.  The Board previously denied the claim due to the fact that the preponderance of the evidence was against a diagnosis of PTSD.  Two VA examinations later and the Veteran still does not have a diagnosis of PTSD that conforms to the DSM-V criteria.  The Board recognizes the fact that the Veteran has sought treatment for what he claims is PTSD, and that the term PTSD is sometimes used to describe his symptoms.  However, in order to be service connected for PTSD, one must have a diagnosis that conforms to DSM-V criteria.  The new evidence does not adequately address the basis for the prior denial because in the absence of a diagnosis that conforms to DSM-V criteria, there is no reasonable possibility of substantiating the claim.  As new and material evidence has not been received to reopen the claim, the claim for entitlement to service connection is not reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Heart

In an October 2005 correspondence, the Veteran contended that he was entitled to non-service connected pension.  In so doing, he stated that he experiences a heart murmur.  He also described a flutter and chest pains (VBMS, 10/28/05, p. 5).  

Chest x-rays dated May 1992, February 1994, May 1996, and December 1997 were all normal (VBMS, 2/13/98).  A January 1997 ECG was normal (VBMS, 1/18/97).  

A July 2003 treatment report reflects a history of cardiac dysrhythmia.  The Veteran denied chest pains and shortness of breath.  Upon examination, the heart had a regular rate and rhythm.  There were no murmurs, rubs, or gallops (VBMS, 9/19/07, p. 49).  

An April 2006 emergency room report reflects that the Veteran complained of palpitations and weakness.  He reported "a history of dysrhythmia which sounds like atrial fibrillation in the year 2002."  (VBMS, 4/8/09, p. 14).  

An August 2009 report from Springhill Medical Center reflects that the Veteran is suffering from a heart condition; and that he was diagnosed in the year 2001, with an atrial flutter.  He was electrically converted back to normal sinus rhythm which lasted for approximately a year, then the atrial flutter returned.  He reported that he currently experienced mid lower retrosternal chest pain (VBMS, 8/14/09, p. 2).  

A November 2011 admission report reflects that the Veteran was admitted to the Biloxi VA Medical Center with an admitting diagnosis of "New onset A[trial] flutter."  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that he suffers from a heart disability.  

It is the second and third elements of service connection in which the Veteran's claim falls short.  With regard to the second element of service connection, the Board once again notes that the service treatment records fail to reflect any findings attributed to a heart disability.  There is no documentation of an in-service injury, nor has the Veteran explained the basis upon which he believes the disability should be service connected.  To the contrary, the first time that he mentioned a heart disability, was in an October 2005 correspondence in which he was making his case for why he should be entitled to a non-service connected pension.  

The first medical evidence of a heart disability is dated July 2003.  The July 2003 treatment report reflects a history of cardiac dysrhythmia.  He denied chest pains and shortness of breath.  Upon examination, the heart had a regular rate and rhythm.  There were no murmurs, rubs, or gallops.  

The Board notes the gap of almost 3 decades between the Veteran's separation from service and the first documented treatment for heart disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.  However, in this case, the Veteran has not asserted that he has had continuity of symptomatology since service.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current heart disability is related to the Veteran's active service, then an award of service connection would be appropriate.  

The Veteran has not supplied any competent medical evidence linking his current disability to service.  Moreover, as the Board earlier noted, the standards of McLendon are not met in this case as the evidence of records fails to suggest that a heart disability, first reported many years post service, had its onset in service or is otherwise related thereto.  Consequently, the Veteran has failed to satisfy the third element of a service connection claim.  

The Veteran himself believes that his current heart disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a heart disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

Finally, absent a finding of cardiovascular-renal disease manifest to 10 percent within the first post-service year, an award of service connection on a presumptive basis is not warranted.  38 C.F.R. § 3/307(a)(3), 3.309(a).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection a heart disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

GERD

The service treatment records fail to reflect any findings attributable to GERD.  The separation examination in March 1975 showed normal findings.  

In November 1986, the Veteran reported that Motrin (taken for low back pain) was upsetting his stomach.  He stated that he was taking it with meals and Mylanta (VBMS, 7/23/86).  In January 1988, the Veteran reported occasional heartburn with meals (VBMS, 1/27/88, p. 1).  An August 1994 discharge report reflects that the Veteran was assessed with alcohol dependence; alcoholic gastritis; and pancreatitis, improved (VBMS, 6/13/96).  In September 1995, the Veteran reported a history of alcohol use and gastritis with right upper quadrant pain.  He was assessed with gastritis (VBMS, 1/26/96, p. 7).  A November 1995 barium enema revealed a severely scarred duodenal bulb.  The stomach and esophagus were within normal limits (VBMS, 2/13/98, p. 12).  He reported gastritis again in January 1997 (VBMS, 6/13/96, p. 19).  

Analysis

As noted above, the post-service record reflects diagnoses of gastritis.  However, the weight of the evidence is against a finding that such disorder is due to active service, as discussed below.

The service treatment records fail to reflect any findings attributed to GERD or other gastroinstestinal disorder.  There is no documentation of an in-service disability, nor has the Veteran explained the basis upon which he believes the disability should be service connected.  

The first medical evidence of a gastronomic disability is dated November 1986 (more than a decade after service).  At that time, his upset stomach was attributed to Motrin taken for nonservice-connected back pain.  In January 1988, he reported occasional heartburn with meals.  There was no indication that there was any connection to service.  In August 1994, he was assessed with alcoholic gastritis.  Once again, there has been no indication that it is related to service.    

The Board notes the gap of more than 10 years between the Veteran's separation from service and the first documented treatment for a gastronomic disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.  However, in this case, the Veteran has not asserted that he has had continuity of symptomatology since service.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current disability is related to the Veteran's active service, then an award of service connection would be appropriate.  

The Veteran has not supplied any competent medical evidence linking his current disability to service.  In the Veteran's January 2017 substantive appeal, he argued that he should have been scheduled for a VA examination.  As the Board earlier noted, the standards of McLendon have not been met in this case as the evidence of records fails to suggest that GERD/gastritis, first reported many years post service, had its onset in service or is otherwise related thereto.  Consequently, the Veteran has failed to satisfy the third element of a service connection claim.  

The Veteran himself believes that his current disability is related to service.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of GERD/gastritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for GERD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence having not been received, the petition to reopen a claim of service connection for PTSD is denied.  

Entitlement to service connection for a heart condition, to include atrial flutter and chest pains is denied.

Entitlement to service connection for gastroesophageal reflux disease is denied.  



REMAND

Psychiatric disability

Although the Board found that no new and material evidence had been received to reopen the service connection claim for PTSD, the Veteran has been diagnosed with numerous other psychiatric disabilities.  The January 2015 VA examiner noted mood disorder, depression, and anxiety and that these disabilities are manifested by symptoms such as suspiciousness and chronic sleep impairment.  The January 2015 VA examiner opined that the "majority of his symptoms are due to substance abuse."  However, the Board notes that the January 2015 VA examiner stated that the Veteran began substance abuse (in the form of marijuana) at the age of 17 and that he "began using often during service."  The examiner noted that the Veteran started drinking alcohol daily in service and drank heavily until the early 1980s.  The Board notes that if the Veteran's current psychiatric symptoms are due to substance abuse, and that substance abuse began in service, then it may be that the Veteran's in-service combat stressors are responsible for his substance abuse and thereby related to his current psychiatric disability.  

The Board finds that a VA examination and opinion are warranted to determine if the Veteran's substance abuse was a means of coping with in-service combat stressors and/or whether substance abuse is a manifestation of a psychiatric disability that began during service. 

Hypertension

Upon entering into service, the Veteran's blood pressure was 130/80 (VBMS, 5/24/15, p. 10).  Upon separation from service, the Veteran's blood pressure was measured at 144/82 (VBMS, 5/24/15, p. 70).  In October 2002, the Veteran was diagnosed with hypertension (VBMS, 9/10/13).  

Given the elevation in blood pressure readings during service, and the existence of a current disability, the Board finds that a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Urinary frequency

The Board notes that the Veteran was treated for urethral discharge in November 1972 and February 1975, and a penile lesion in December 1974 (VBMS, 5/24/15, pgs. 36, 18, 17).  The Board also notes that the Veteran completed a Report of Medical History upon entering into service in April 1972.  At that time, he reported, by checked box, that he had experienced a venereal disease prior to entering service.  

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's urinary frequency.  Specifically, whether it is related to urethral discharge noted during service and/or whether it is a residual of pre-service venereal disease.   

Diabetes mellitus

The Veteran claims that he was exposed to herbicides (Agent Orange) while serving on the U.S.S. Rowan in the waterways of Vietnam.  

A PIES request was submitted in January 2008 and a response was received (also in January 2008) that there was no records of exposure to herbicides.  The February 2012 formal finding of lack of information required to corroborate events associated with a claim of service connection for herbicide exposure reflects that "The Veteran did not supply any information to research records of possible Agent Orange exposure.

Since then, the Veteran submitted a Public health record that lists the U.S.S. Rowan as a ship exposed to Agent Orange.  It states that the U.S.S. Rowan operated on Song Tra Khuc River and inland waterway Qui Nhon Bay from April 1965 through July 1965, December 1967, and June 1969.  The record states that "Ships will be regularly added to the list based on information confirmed in official reports of ship operations."  The record reflects that the list was last updated in December 2014 (VBMS, 7/14/15).

Since the RO's attempts to corroborate herbicide exposure occurred in January 2008, and a more recent record reflects that the U.S.S. Rowan was exposed to herbicides, the Board finds that this additional information should be used to further inquire as to whether the Veteran was exposed to herbicides.        

Left shoulder

The Veteran underwent VA examinations in October 2007 and January 2015.  However, the examinations of record are not compliant with the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

Again, the Board acknowledges that the requirements of Correia were not satisfied in the prior examinations, all of which pre-dated that case.  Consequently, the issue is remanded for a new examination compliant with Corriea.


Non-service connected pension

Eligibility for non service connected pension benefits requires qualifying military service, qualifying income and net worth, and if not age 65 or older, permanent and total disability from nonservice connected disabilities not due to the Veteran's own willful misconduct.  

The Board finds that the claim is inextricably intertwined with the issue of whether service connection is warranted for a psychiatric disability, hypertension, urinary frequency, diabetes mellitus, type 2.  It is also necessary to determine whether the Veteran is permanently and totally disabled; and if so, which disabilities render him such. 

TDIU

The claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for the Veteran's service connected left shoulder disability, and whether service connection is warranted for a psychiatric disability, hypertension, urinary frequency, and diabetes mellitus, type 2.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran's newly submitted evidence (a list of ships purportedly exposed to Agent Orange) to the United States Army and Joint Service Records Research Center (JSRRC) for the purposes of determining whether the Veteran was exposed to herbicides while aboard the U.S.S. Rowan.   

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of his psychiatric disability, hypertension, and urinary frequency.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

With regard to the psychiatric disability, the examiner should opine whether it is as likely as not that the Veteran's in-service substance abuse was a means of coping with in-service combat stressors and/or whether substance abuse is a manifestation of a psychiatric disability that began during service. 

With respect to the Veteran's urinary disorder, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any urinary frequency began during or is causally related to service, to include as due to urethral discharge reported in November 1972 and December 1974.  The examiner should render an additional opinion addressing: (a) whether any diagnosed disability clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder). 

The examiner should render an opinion as to whether the Veteran is totally and permanently disabled; and if so, what disability or disabilities render him totally and permanently disabled.  

3.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his left shoulder disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  

The examiner must test and record the range of motion in active motion and passive motion. Additionally, functional impact should be noted for both weightbearing and non-weightbearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


